Citation Nr: 1425270	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1980.
This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2006 rating decision, by the Atlanta, Georgia, Regional Office (RO), which denied the Veteran's claim of entitlement to PTSD. He perfected a timely appeal to that decision.

Although the Veteran filed a claim of service connection for PTSD, the record includes a diagnosis of major depressive disorder with psychotic features, which requires that the Board address both conditions. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board previously remanded the case in February 2012 and November 2013.  The Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual (DSM-IV) criteria.

2.  The competent evidence of record does not show that any acquired psychiatric disorder is traceable to military service or manifested to a compensable degree within the first post-service year.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and major depressive disorder with psychotic features, was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, February and March 2006 letters notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was subsequently readjudicated in several supplemental statements of the case, most recently in April 2014, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an examination in March 2012.  However, because the examiner did not address psychiatric disorders other than PTSD, the Board remanded the case for an addendum opinion.  The examiner issued an addendum in December 2013.  The Board finds that the March 2012 examination and December 2013 addendum opinion are consistent with the credible evidence of record and enable the Board to make an informed decision.   See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection can be granted for certain diseases, such as psychoses, if manifest to a compensable degree within one year of separation from active service.  Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires (1) a medical diagnosis of PTSD utilizing the DSM-IV criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) .

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background

The Veteran contends he has PTSD as a result of a fall during active duty.  Specifically, he contends that, while hanging wire from a tree, he fell and received back and head injuries.  He further contends that he has had trouble sleeping, headaches and nightmares ever since.

Service treatment records (STRs) confirm that the Veteran fell out of a tree in February 1980.  However, the Veteran only complained of back pain, exacerbated by lifting, prolonged standing, and running.  The examiner noted tenderness of back muscles and assessed muscle spasm.  In April 1980, the Veteran complained of back and throat pain.  Upon separation in November 1980, the Veteran marked "no" when asked "have you now or ever had . . . head injury . . . or frequent severe headaches."  Clinical evaluation of his head, face, neck, and scalp was normal.  The same was noted at his May 1982 enlistment examination for the National Guard.

Post-service, the Veteran sought VA treatment for various ailments beginning in July 1996.  However, the Veteran did not complain of any symptoms of a psychiatric disorder until he filed his claim for service connection for PTSD in December 2005.

The Veteran received a mental health consult in April 2007.  The Veteran stated he has never received mental health treatment.  He reported symptoms of depression, hallucination, and paranoia.  He reported having these symptoms "for years."  He reported trying to commit suicide in the late 1980s to early 1990s, as well as a fear years ago.  The Veteran denied any military trauma exposure or traumatic stress.  The examining clinical psychologist diagnosed major depressive disorder, recurrent severe with psychotic features.

During a psychiatry visit in May 2007, the Veteran reported traumatic injury during the military where he fell out of a tree and lost consciousness.  He stated that he was hospitalized for 1 week after the incident and had headaches from the fall.  The Veteran stated that he still has a sensation that he will fall, that he has dreams about falling, and that he has felt depressed since that time.  The Veteran feels that decisions he made since the fall have not gone well and that he senses that people blame him for things and that he has a hard time getting along with people.  The Veteran had a head CT scan in May 2007 which showed a blow out fracture of the medial wall R orbit.  The Veteran states that he has thoughts of death all the time which started after the fall in military.  The psychiatrist assessed mood disorder secondary to head trauma and psychosis secondary to head trauma.

VA progress notes dated June 2007 to June 2010 indicate that the Veteran continuously sought treatment in the form of counseling and medication.  

On June 2008 VA examination, the Veteran reported that he fell about 40 feet during service and lost consciousness.  He was taken to the hospital and ordered to rest for 3 to 4 days.  He was put on light duty for about a week then put back on regular duty.  About a week or two later he started having headaches and back problems.  At that time, he would have 3 to 4 headaches per week.  He was also afraid to climb trees, started having nightmares, and started getting moody.  He started talking back to superiors and lost rank.  After he left the military, he began having more nightmares and they have been pretty much constant ever since.  The Veteran also reported an onset of depression and of hearing voices in the mid-1980s.  He has attempted suicide a few times, the last time in 1993.  His current medications help him sleep but he still hears voices during the day time.  The Veteran also reported symptoms of paranoia and isolation.

With regards to the Veteran's claim, the examiner opined that the Veteran did not meet the criteria for PTSD.  However, the examiner diagnosed psychotic disorder NOS and depressive disorder NOS, which might be a result of his in-service head injury.  However, the examiner noted that he could not resolve this question without resort to mere speculation, and suggested that the Veteran be evaluated by a neurologist and/or neuropsychologist to help resolve this issue.

On March 2012 VA examination, the Veteran reported that he first received mental health treatment in the 1980's and currently receives outpatient mental health treatment from the VA, which consists of counseling and medication.  He takes the medications as prescribed but still experiences hallucinations.  He "hears things telling me to hurt people and jump off building and jump out of cars.  The voices come and go, but it happens very often."  The hallucinations began a year before his release from the military.  He also experienced memory disturbance and headaches since the fall in service.

The VA examiner, a clinical psychologist, opined that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed major depressive disorder with psychotic features due to reported symptoms of persistent depression, poor concentration, crying spells, fleeting suicidal ideation, amotivation, hallucination, and paranoia.  The examiner noted that the STRs are silent for depression or mental health disturbance.  The examiner noted that she cannot resolve the issue of whether the source of this impairment is a head injury sustained in service without resorting to mere speculation, and thus the Veteran should be evaluated by a neurologist and/or neuropsychologist.

Later in March 2012, the Veteran underwent a cranial nerve examination.  The Veteran complained about headaches, constant, throbbing, no nausea or vomit, with intermittent spots in his peripheral vision.  He reported a head trauma in 1979 in service, with intermittent headaches ever since.  However, his headaches are more constant in the past year.  He also complained of problems sleeping.  The examiner stated that, based upon his initial VA psychological evaluation, the Veteran does not have PTSD; therefore, he cannot establish a relationship between his head trauma and PTSD.

Upon November 2013 Board remand, the examiner issued an addendum opinion in December 2013.  The examiner opined that it is less likely than not that the Veteran's major depressive disorder with psychotic features is related to his active military service, to include head trauma.  He reasoned that there was no credible evidence of the Veteran sustaining a head injury leading to loss of consciousness and hospitalization in the STRs.  The documentation of a fall in February 1980 did not indicate any head injury.  The separation exam of November 1980 made no mention of any problems with head, past unconsciousness, or depression.  Similarly, enlistment exam into the National Guard of May 1982 was negative for any mention of fall from tree or any sequelae from fall from tree noted by either the Veteran or the examiner.  Although the cranial nerve exam in March 2012 noted head trauma diagnosis, the examiner opined that such diagnosis was based on Veteran's report.  Similarly, although a 2007 CT scan found evidence of old head trauma, it did not mean that the head trauma in question occurred in service.  Further, although mood disorders can occur following head injuries, this is less likely to be the case with minor head injuries.

IV.  Analysis

As an initial matter, the medical evidence of record reflects that the Veteran has never been diagnosed with PTSD.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, the evidence of record demonstrates a current diagnosis of a psychiatric disorder, namely major depressive disorder with psychotic features.

Next, the evidence of record does not corroborate the Veteran's assertion of in-service symptoms of depression or psychoses.  To this end, STRs and examinations conducted at service separation and subsequent enlistment in the National Guard reveal no complaints of, treatment for, or diagnosis of a psychiatric disorder.  His description of symptoms (or absence of symptoms) at the time of separation is more contemporaneous to service and of more probative value than the more recent assertions made many years after service separation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Moreover, the post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for approximately 25 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Further, although the Veteran sought VA treatment for other ailments since 1996, he did not report symptoms of a psychiatric disorder until 2007.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  It would be reasonable to assume that, if he had been experiencing symptoms pertaining to a psychiatric disorder since service, he would have reported them sooner

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current assertions made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation.  In this regard, his more recent statements regarding the onset of symptoms and treatment have been inconsistent.  For example, while the Veteran has contended that his symptoms began since the fall in service, in June 2008, the Veteran reported that his depression and hallucinations did not begin until the mid 1980's.  In addition, the Veteran reported in April 2007 that he never sought mental health treatment, but in March 2012 he reported that he received treatment in the 1980's.  Such statements also damage the Veteran's credibility.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  However, the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disorders are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have. 

In other words, the Veteran's opinion that his current psychiatric disorder is related to a fall he sustained in service is outweighed by the more thoroughly explained and detailed opinions of the VA physicians on these etiological questions.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed psychiatric disorder is related to a period of honorable active service or to any incident of honorable active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a psychiatric disorder, to include post-traumatic stress disorder and major depressive disorder with psychotic features is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


